Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 03/22/2022. Claims 1, 3, 5-7, 9 have been amended. Claims 2, 8, 10 have been canceled. Claims 1, 3-7, 9 are presented for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-7, 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Claim 1 is drawn to a system which is within the four statutory categories (i.e., machine). Claim 11 is drawn to a system which is within the four statutory categories (i.e., machine). Claim 21 is drawn to a blood glucose meter which is within the four statutory categories (i.e., machine).
Independent claim 1 (which is representative of independent claims 7, 9) recites…a first step of communicating…to perform a measurement on a body of a user to provide services, and…collects biological data indicating a result of the measurement as first data; a second step of determining whether or not content of the first data collected…matches an evaluation condition defining whether or not the data is preferable to a user; and a third step of…requesting the user to input a review of the evaluation-target application if the content of the first data matches the evaluation condition.
Under its broadest reasonable interpretation, the limitations noted above, as drafted, covers certain methods of organizing human activity (i.e., managing personal behavior or relationships or interactions between people…following rules or instructions), but for the recitation of generic computer components. That is, other than reciting a “program” or “application” on a “computer,” the claim encompasses rules or instructions to track a user’s mood and behavior to determine when to request reviews from a user. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 1 has additional limitations (i.e., a computer having a non-transitory computer readable medium storing an evaluation request computer program and an evaluation- target application, display device; measurement device). Claim 7 has additional limitations (i.e., a computer having a display, an evaluation- target application; measurement device). Claim 9 has additional limitations (i.e., a computer apparatus having processor(s), a memory storing an evaluation-target application and a program, a display device; measurement device). Looking to the specifications, the computer having a non-transitory computer readable medium or memory storing a computer program and application, display device, processor(s) are described at a high level of generality (page 14, line 15 – page 17, line 23), such that it amounts to no more than mere instructions to apply the exception using generic computer components. Furthermore, the measurement device is described at a high level of generality (page 3, lines 4-7; page 17, line 24 – page 22, line 8), such that it only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim. Furthermore, adding “communicating with a measurement device” and “collects” only provides input data for the performance of the abstract idea, and as such, amounts to insignificant extra-solution activity. See: MPEP § 2106.05(g)-(h). The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
The additional elements noted above have been reevaluated under step 2B and do not provide “significantly more” when taken either individually or as an ordered combination. The use of a general-purpose computer or computers (i.e., computer having a non-transitory computer readable medium or memory storing a computer program and application, display device, processor(s)) does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, the limitations of “communicating with a measurement device” and “collects biological data” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Japanese Patent Pub. No. JP 2012-88923 A (hereinafter referred to as "JSOL") (JSOL: ¶ 0041; ¶ 0061) and Zimmerman et al. (U.S. Patent App. Pub. No. US 2019/0005200 A1) (Zimmerman: ¶ 0033), receiving data from a measurement device is well-understood, routine, and conventional and thus, cannot provide “significantly more.” Furthermore, receiving or transmitting data over a network has been recognized by the courts as well-understood, routine, and conventional elements/functions. See: MPEP § 2106.05(d)(II).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception. 
Dependent claims 3-6 include all the limitations of the parent claims and further elaborate on the abstract idea discussed above and incorporated herein. 
Claims 3-6 further define the analysis and organization of data for the performance of the abstract idea and do not recite any additional elements. Thus, the claims do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6-7, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Pub. No. JP 2012-88923 A (hereinafter referred to as "JSOL").
Regarding (currently amended) claim 1, JSOL teaches a non-transitory computer readable medium storing an evaluation request computer program which is executed by a computer, the computer comprising a display device (JSOL: ¶ 0172-0175), to provide the steps of: 
a first step of communicating with a measurement device configured to perform a measurement on a body of a user to provide services, and operating an evaluation- target application that communicates with the measurement device and collects biological data indicating a result of the measurement as first data (JSOL: ¶ 0041; ¶ 0061, i.e., “The biological information receiving unit 1210 receives biological information of a user of an article. Here, the reception is normally received from the biological information acquisition device 10”); 
a second step of determining whether or not content of the first data collected through an operation of the evaluation-target application matches an evaluation condition indicating that the first data is preferable to a user if there are signs of improvement in a health condition of the user (JSOL: ¶ 0115, i.e., “step S 606 will be described with reference to a flowchart of FIG. 8”; ¶ 0118, i.e., “(Step S 803)…the judgment part 1212 judges whether the number of times in the unit time of the acquired body temperature and a cough fulfills the conditions "in the newest body temperature, the number of times of the cough of 36.7 degree or less and unit time is below a predetermined number"”); and 
a third step of causing the display device to display a screen operated by the user (JSOL: ¶ 0047, i.e., “The terminal units 12 are the…the reception part 1216”; ¶ 0065, i.e., “the output is normally a display on a display”; ¶ 0068, i.e., “In response to the output of the questionnaire information, the receiving unit 1216 receives an answer to a questionnaire made up of questionnaire information. The input means of the reply may be…a menu screen”) for requesting the user to input a review of the evaluation-target application if the content of the first data matches the evaluation condition (JSOL: ¶ 0047, i.e., “The terminal units 12 are the…the judgment part 1212”; ¶ 0087, i.e., “an operation of the terminal device 12 will be described with reference to a flowchart of FIG. 6”; ¶ 0094, i.e., “If the result of the determination process in Step S 606 is a determination result that the intake state of the article satisfies a predetermined condition, the process proceeds to Step S 608”; ¶ 0119, i.e., “step S 608 will be described with reference to a flowchart of FIG. 9”; ¶ 0123, i.e., “(Step S 904)…The questionnaire information output unit 1213 reads out and outputs the questionnaire information”).
Regarding (currently amended) claim 3, JSOL teaches the non-transitory computer readable medium according to claim 1, wherein 
the biological data is related to at least one of blood pressure, body weight, body fat, visceral fat, physical age, skeletal muscle rate, number of steps, activity amount, blood glucose level, basal body temperature rhythm, or sleep condition (JSOL: ¶ 0041; ¶ 0061; ¶ 0118), and 
in the second step, determining whether or not there are signs of improvement in at least one of the blood pressure, the body weight, the body fat, the visceral fat, the physical age, the skeletal muscle rate, the number of steps, the activity amount, the blood glucose level, the basal body temperature rhythm, or the sleep condition (JSOL: ¶ 0118, i.e., “the judgment part 1212 judges whether the number of times in the unit time of the acquired body temperature and a cough fulfills the conditions "in the newest body temperature, the number of times of the cough of 36.7 degree or less and unit time is below a predetermined number"”).
Regarding (original) claim 4, JSOL teaches the non-transitory computer readable medium according to claim 1, wherein the steps further comprising: 
a fourth step of monitoring an operation stream of the user when the evaluation-target application is used (JSOL: ¶ 0063, i.e., “A determination unit 1212 determines whether or not an intake state of an article satisfies a predetermined condition using 2 or more article intake information stored in an article intake information storage unit 1201”), 
a fifth step of determining whether or not the operation stream satisfies a first condition (JSOL: ¶ 0063, i.e., “A determination unit 1212 determines whether or not an intake state of an article satisfies a predetermined condition”), and 
a sixth step of causing the display device to display a screen for requesting the user to input a review of the evaluation-target application if it is determined that the operation stream satisfies the first condition (JSOL: ¶ 0065, i.e., “outputs questionnaire information at a predetermined time after the determination unit 1212 determines that the intake state of the article satisfies a predetermined condition…the output is normally a display on a display”).
Regarding (currently amended) claim 6, JSOL teaches the evaluation request program according to claim 4, wherein
the evaluation-target application causes the computer to communicate with the measurement device when collecting the first data (JSOL: ¶ 0041; ¶ 0061, i.e., “The biological information receiving unit 1210 receives biological information of a user of an article. Here, the reception is normally received from the biological information acquisition device 10”), 
in the fourth step, measuring a status of a communication with the measurement device as the operation stream (JSOL: ¶ 0051, i.e., “An article information transmission part 112 transmits article information including article identification information stored in an article identification information storage part 111 to a terminal device 12”; ¶ 0063, i.e., “A determination unit 1212 determines whether or not an intake state of an article satisfies a predetermined condition using 2 or more article intake information stored in an article intake information storage unit 1201”), and 
in the fifth step, determining whether or not the operation stream satisfies the first condition based on the communication status (JSOL: ¶ 0063, i.e., “A determination unit 1212 determines whether or not an intake state of an article satisfies a predetermined condition”).
Regarding (currently amended) claim 7, JSOL teaches an evaluation request method of causing a computer comprising a display device to execute (JSOL: ¶ 0172-0175): 
a first step of communicating with a measurement device configured to perform a measurement on a body of an user to provide services, and operating an evaluation- target application that communicates with the measurement device and collects biological data indicating a result of the measurement as first data (JSOL: ¶ 0041; ¶ 0061, i.e., “The biological information receiving unit 1210 receives biological information of a user of an article. Here, the reception is normally received from the biological information acquisition device 10”); 
a second step of determining whether or not the content of the first data collected through the operation of the evaluation-target application matches an evaluation condition indicating that the first data is preferable to a user if there are signs of improvement in a health condition of the user (JSOL: ¶ 0115, i.e., “step S 606 will be described with reference to a flowchart of FIG. 8”; ¶ 0118, i.e., “(Step S 803)…the judgment part 1212 judges whether the number of times in the unit time of the acquired body temperature and a cough fulfills the conditions "in the newest body temperature, the number of times of the cough of 36.7 degree or less and unit time is below a predetermined number"”); and 
a third step of causing the display device to display a screen operated by the user (JSOL: ¶ 0047, i.e., “The terminal units 12 are the…the reception part 1216”; ¶ 0065, i.e., “the output is normally a display on a display”; ¶ 0068, i.e., “In response to the output of the questionnaire information, the receiving unit 1216 receives an answer to a questionnaire made up of questionnaire information. The input means of the reply may be…a menu screen”) for requesting the user to input a review of the evaluation-target application if the content of the first data matches the evaluation condition (JSOL: ¶ 0047, i.e., “The terminal units 12 are the…the judgment part 1212”; ¶ 0087, i.e., “an operation of the terminal device 12 will be described with reference to a flowchart of FIG. 6”; ¶ 0094, i.e., “If the result of the determination process in Step S 606 is a determination result that the intake state of the article satisfies a predetermined condition, the process proceeds to Step S 608”; ¶ 0119, i.e., “step S 608 will be described with reference to a flowchart of FIG. 9”; ¶ 0123, i.e., “(Step S 904)…The questionnaire information output unit 1213 reads out and outputs the questionnaire information”).
Regarding (currently amended) claim 9, JSOL teaches a computer apparatus comprising: 
one or more processors; 
a memory storing an evaluation-target application and a program in an executable manner for the one or more processors; and 
a display device, 
wherein the one or more processors execute the following in accordance with the program (JSOL: ¶ 0172-0175): 
a first step of communicating with a measurement device configured to perform a measurement on a body of a user to provide services, and operating an evaluation- target application that communicates with the measurement device and collects biological data indicating a result of the measurement as first data (JSOL: ¶ 0041; ¶ 0061, i.e., “The biological information receiving unit 1210 receives biological information of a user of an article. Here, the reception is normally received from the biological information acquisition device 10”); 
a second step of the one or more processors determining whether or not content of the first data collected through the operation of the evaluation-target application matches an evaluation condition indicating that the first data is preferable to a user if there are signs of improvement in a health condition of the user (JSOL: ¶ 0115, i.e., “step S 606 will be described with reference to a flowchart of FIG. 8”; ¶ 0118, i.e., “(Step S 803)…the judgment part 1212 judges whether the number of times in the unit time of the acquired body temperature and a cough fulfills the conditions "in the newest body temperature, the number of times of the cough of 36.7 degree or less and unit time is below a predetermined number"”); and 
a third step of the one or more processors causing the display device to display a screen operated by the user (JSOL: ¶ 0047, i.e., “The terminal units 12 are the…the reception part 1216”; ¶ 0065, i.e., “the output is normally a display on a display”; ¶ 0068, i.e., “In response to the output of the questionnaire information, the receiving unit 1216 receives an answer to a questionnaire made up of questionnaire information. The input means of the reply may be…a menu screen”) for requesting the user to input a review of the evaluation-target application if the content of the first data matches the evaluation condition (JSOL: ¶ 0047, i.e., “The terminal units 12 are the…the judgment part 1212”; ¶ 0087, i.e., “an operation of the terminal device 12 will be described with reference to a flowchart of FIG. 6”; ¶ 0094, i.e., “If the result of the determination process in Step S 606 is a determination result that the intake state of the article satisfies a predetermined condition, the process proceeds to Step S 608”; ¶ 0119, i.e., “step S 608 will be described with reference to a flowchart of FIG. 9”; ¶ 0123, i.e., “(Step S 904)…The questionnaire information output unit 1213 reads out and outputs the questionnaire information”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Pub. No. JP 2012-88923 A (hereinafter referred to as "JSOL") in view of “Everything You Need To Know About Auto Play For Netflix, Amazon Instant, Hulu, And YouTube” (hereinafter referred to as "Bouma").
Regarding (currently amended) claim 5, JSOL teaches the non-transitory computer readable medium according to claim 4.
Yet, JSOL does not explicitly teach, but Bouma teaches, in the same field of endeavor, wherein 
in the fourth step, the computer is caused to measure at least one of a length of time the user stays on an operation screen or an operation path as the operation stream (Bouma: page 2, i.e., “how many shows would run before auto play stops”), 
in the fifth step, the computer is caused to determine whether or not the operation stream satisfies the first condition based on at least one of the length of time the user stays on the operation screen or the operation path (Bouma: page 3, i.e., “plays 3 episodes before they ask if you are still watching. It can be 3 one hour episodes, or 3 thirty minute episodes”), and 
the operation path corresponds to a number of returns to the operation screen (Examiner interprets Bouma to teach this limitation because Bouma teaches the alternative (i.e., “an operation screen”) and the elements recited in this claim limitation are based on another alternative (i.e., “operation path”) and thus, the prior art need not disclose every alternative to be encompassed by the claim limitation).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the measure at least one of a length of time the user stays on an operation screen or an operation path as the operation stream, and the operation path corresponds to a number of returns to the operation screen, as taught by Bouma, within the system of JSOL, with the motivation to “keep from blowing your data cap” (Bouma: page 4).
Response to Arguments
Applicant's arguments filed 03/22/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 03/22/2022.
In the remarks, Applicant argues in substance that:
Regarding the priority of the application, “Applicant respectfully requests that the Examiner check box 12a) ("All") in the next Office Communication indicating that the certified copy of Applicant's priority document has been received in the present application…Since the Examiner has not declared an interference, there is no requirement for Applicant to submit a certified English translation of Applicant's priority document at this stage of prosecution. Correction and clarification is respectfully requested.”
Regarding the 112(b) rejections, the amendments overcome the rejections.
Regarding the 101 rejections, 
“Applicant's claimed invention is not directed to a judicial exception because Applicant's claims do not recite any of the three enumerated groupings of abstract ideas set forth in the 2019 Revised Patent Subject Matter Eligibility (SME) Guidance…a processor function that is not practically performed in the human mind is not a mental process. For at least this reason alone, at least Applicant's claim 9 is directed to non- statutory subject matter. Like the functions of the processor recited in Claim 2 of the USPTO's Example 37, the features and method steps recited in Applicant's claimed invention cannot be practically performed in the human mind”;
“Applicant's claims integrate any alleged judicial exception into a practical application…Thus, the Examiner's allegation at the bottom of page 4 of the Office Action that Applicant's claimed method steps "constitute well-understood, routine, and conventional elements/functions" is a clear legal error…Applicant's claimed invention is similar to Claim 1 of the USPTO's Example 42 in that the claims presented herein recite a specific improvement over prior art evaluation-target applications…the measurement device that collects biological data recited in Applicant's claims is not a generic computer component, and the steps of "communicating" and "receiving" are not merely for the performance of the abstract idea, but instead are integral and essential to the operation and review of the evaluation-target application.”
Regarding the 102 rejections, the cited prior art references fail to teach the claim limitations (i.e., "a second step of determining whether or not content of the first data collected through the operation of the evaluation-target application matches an evaluation condition indicating that the first data is preferable to the user if there are signs of improvement in a health condition of the user," "a third step of causing the display device to display a screen operated by the user requesting the user to input a review of the evaluation-target application if the content of the first data matches the evaluation condition,") because “Paragraph [0118] of JSOL, which was explicitly referenced by the Examiner with respect to Applicant's claims 2, 8, and 10, describes what happens when the determination unit 1212 determines whether or not the biological information satisfies a predetermined condition. If the predetermined condition is satisfied, the process proceeds to Step S 705, and if the predetermined condition is not satisfied, the process proceeds to Step S 706. As explained in paragraph [0113] and shown in Fig. 8 of JSOL, Step S 705 merely results in the determination unit assigning a value condition "1" to the variable determination result, and then the process returns to the upper level processing. Thus, Step S 705 of JSOL clearly does not cause a display device to display a screen operated by the user requesting the user to input a review of the evaluation-target application if the biological information satisfies the predetermined condition. With regard to the Examiner's reference to paragraph [0065] of JSOL with respect to the third step recited in each of Applicant's original claims 1, 7, and 9, the evaluation condition described therein refers to whether or not an article (e.g., a medicament) has been ingested, and NOT whether the biological information satisfies a predetermined condition…The Examiner has clearly mixed different embodiments of JSOL to allegedly teach each and every feature recited in Applicant's claims.” 
It is respectfully submitted that Examiner has considered Applicant’s arguments but does not find them persuasive. Examiner has attempted to address all of the arguments presented by Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons:
In response to Applicant’s argument that (a) regarding the priority of the application, “Applicant respectfully requests that the Examiner check box 12a) ("All") in the next Office Communication indicating that the certified copy of Applicant's priority document has been received in the present application…Since the Examiner has not declared an interference, there is no requirement for Applicant to submit a certified English translation of Applicant's priority document at this stage of prosecution. Correction and clarification is respectfully requested”:
It is respectfully submitted that Examiner has updated the above Office Action and Form PTO-326 accordingly.
In response to Applicant’s argument that (b) regarding the 112(b) rejections, the amendments overcome the rejections:
It is respectfully submitted that Examiner withdraws the aforementioned 112(a) rejections of claim 7 in Office Action dated 11/22/2021.
In response to Applicant’s argument that (c) regarding the 101 rejections,
“Applicant's claimed invention is not directed to a judicial exception because Applicant's claims do not recite any of the three enumerated groupings of abstract ideas set forth in the 2019 Revised Patent Subject Matter Eligibility (SME) Guidance…a processor function that is not practically performed in the human mind is not a mental process. For at least this reason alone, at least Applicant's claim 9 is directed to non- statutory subject matter. Like the functions of the processor recited in Claim 2 of the USPTO's Example 37, the features and method steps recited in Applicant's claimed invention cannot be practically performed in the human mind”:
It is respectfully submitted that per broadest reasonable interpretation of the claim in light of the specification, the claims of the present invention encompasses the activity of (to paraphrase) rules or instructions to track a user’s mood and behavior to determine when to request reviews from a user, which covers the sub-grouping of managing personal behavior or relationships or interactions between people in the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, and not a concept performed in the human mind in the “Mental Processes” grouping, as Applicant now argues. Put another way, the claimed invention amounts to a series of rules or steps that a user would follow to request information from a user when they are in a good mood. This is an abstract idea. That the steps are performed on a well-known, general purpose computer (“computer”) does not remove the invention from being directed to an abstract idea. As noted in the October 2019 Update: Subject Matter Eligibility at Pg. 5, a “method of organizing human activity” includes a person’s interaction with a computer.
Although the claims recite a “program” or “application” on a “computer,” they are described at a high level of generality, such that it amounts to no more than mere instructions to apply the exception using generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
“Applicant's claims integrate any alleged judicial exception into a practical application…Thus, the Examiner's allegation at the bottom of page 4 of the Office Action that Applicant's claimed method steps "constitute well-understood, routine, and conventional elements/functions" is a clear legal error…Applicant's claimed invention is similar to Claim 1 of the USPTO's Example 42 in that the claims presented herein recite a specific improvement over prior art evaluation-target applications…the measurement device that collects biological data recited in Applicant's claims is not a generic computer component, and the steps of "communicating" and "receiving" are not merely for the performance of the abstract idea, but instead are integral and essential to the operation and review of the evaluation-target application”:
Applicant argues “the Examiner's allegation at the bottom of page 4 of the Office Action that Applicant's claimed method steps "constitute well-understood, routine, and conventional elements/functions" is a clear legal error.” However, “Examiner's allegation at the bottom of page 4 of the Office Action [dated 11/22/2021] that Applicant's claimed method steps "constitute well-understood, routine, and conventional elements/functions”” is not part of the revised Step 2A analysis, as Applicant now argues, but the Step 2B analysis, as noted in Office Action dated 11/22/2021 (i.e., “The additional elements noted above have been reevaluated under step 2B”). Per the 2019 Revised Patent Subject Matter Eligibility Guidance, the Step 2B analysis occurred because the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Applicant argues “Applicant's claimed invention is similar to Claim 1 of the USPTO's Example 42 in that the claims presented herein recite a specific improvement over prior art evaluation-target applications”. However, even if the claim limitations of the present invention are similar to that of the claims found eligible in Example 42 (and they are not similar), the claimed inventions are fundamentally different in scope and the examples should be interpreted based on the asserted fact patterns and other fact patterns may have different eligibility outcomes, as is the case with the claims of the present invention. Example 42 was found to be eligible because the claimed invention provided a technological solution to an identified technological problem; Examiner cannot find and Applicant has not identified any technological problem caused by the technological environment to which the claims are confined (i.e., a well-known, general purpose computer). While the specification need not explicitly set forth the improvement, the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing a technical improvement or physical improvement to the computer. See MPEP § 2106.04(d)(1) and 2106.05(a).
Applicant argues “a specific improvement over prior art evaluation-target applications.” However, Applicant fails to point to the recited claim limitations that reflect the alleged arguments. Moreover, “although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination…As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter…a claim for a new abstract idea is still an abstract idea…Because [novelty and obviousness] are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101.” See MPEP § 2106.05(I).
Applicant argues “the measurement device that collects biological data recited in Applicant's claims is not a generic computer component.” However, Examiner did not allege “the measurement device that collects biological data recited in Applicant's claims is…a generic computer component”; as stated in Office Action dated 11/22/2021 and above, the measurement device is described at a high level of generality (page 3, lines 4-7; page 17, line 24 – page 22, line 8), such that it only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim. 
Applicant argues “the steps of "communicating" and "receiving" are not merely for the performance of the abstract idea, but instead are integral and essential to the operation and review of the evaluation-target application.” However, adding “communicating with a measurement device” and “collects” only provides input data for the performance of the abstract idea, and as such, amounts to insignificant extra-solution activity. When taken either individually or as an ordered combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea.
Thus, Examiner maintains the 101 rejections of claims 1, 3-7, 9, which have been updated to address Applicant’s amendments and remarks and to comply with the 2019 Revised Patent Subject Matter Eligibility Guidance in the above Office Action.
In response to Applicant’s argument that (d) regarding the 102 rejections, the cited prior art references fail to teach the claim limitations (i.e., "a second step of determining whether or not content of the first data collected through the operation of the evaluation-target application matches an evaluation condition indicating that the first data is preferable to the user if there are signs of improvement in a health condition of the user," "a third step of causing the display device to display a screen operated by the user requesting the user to input a review of the evaluation-target application if the content of the first data matches the evaluation condition,") because “Paragraph [0118] of JSOL, which was explicitly referenced by the Examiner with respect to Applicant's claims 2, 8, and 10, describes what happens when the determination unit 1212 determines whether or not the biological information satisfies a predetermined condition. If the predetermined condition is satisfied, the process proceeds to Step S 705, and if the predetermined condition is not satisfied, the process proceeds to Step S 706. As explained in paragraph [0113] and shown in Fig. 8 of JSOL, Step S 705 merely results in the determination unit assigning a value condition "1" to the variable determination result, and then the process returns to the upper level processing. Thus, Step S 705 of JSOL clearly does not cause a display device to display a screen operated by the user requesting the user to input a review of the evaluation-target application if the biological information satisfies the predetermined condition. With regard to the Examiner's reference to paragraph [0065] of JSOL with respect to the third step recited in each of Applicant's original claims 1, 7, and 9, the evaluation condition described therein refers to whether or not an article (e.g., a medicament) has been ingested, and NOT whether the biological information satisfies a predetermined condition…The Examiner has clearly mixed different embodiments of JSOL to allegedly teach each and every feature recited in Applicant's claims”:
It is respectfully submitted that Applicant argues “paragraph [0113] and shown in Fig. 8 of JSOL, Step S 705 merely results in the determination unit assigning a value condition "1" to the variable determination result, and then the process returns to the upper level processing. Thus, Step S 705 of JSOL clearly does not cause a display device to display a screen operated by the user requesting the user to input a review of the evaluation-target application if the biological information satisfies the predetermined condition.” However, Examiner did not cite to ¶ 0113 of JSOL, which describes “a first example of the determination process of step S 606” (JSOL: ¶ 0108); in Office Action dated 11/22/2021 and above, Examiner cited to ¶ 0118 of JSOL, which describes “a 2 example of the determination process in step S 606” (JSOL: ¶ 0115). 
Examiner has applied new passages and citations to the amended claims at the present time, as addressed in the above Office Action, and the analogous independent claims and the remaining dependent claims have been taught by the applied/recited passages and citations, as addressed in the above Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571)272-8317. The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.H./Examiner, Art Unit 3626

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626